DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 26, the phrase “the largest” lacks antecedent basis.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 10, the prior art fails to disclose a magnetic sensor device wherein in an orthogonal coordinate system having two orthogonal axes for representing an applied field strength and a magnetization-corresponding value, coordinates representing the applied field strength and the magnetization-corresponding value move along a minor loop that is formed within a region enclosed by a major loop and not in contact with the major loop as the strength of the external magnetic field varies within the predetermined variable range, where the applied field strength is a strength of a magnetic field applied to the soft magnetic structure in a direction parallel to a predetermined direction, the magnetization-corresponding value is a value corresponding to a component of the magnetization of the soft magnetic structure, the component being in the direction parallel to the predetermined direction, and the major loop is, among loops traced by a path of the coordinates representing the applied field strength and the magnetization-corresponding value in the orthogonal coordinate system as the applied field strength is varied, a loop that is the largest in terms of area of the .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sun et al. (8,647,891) is cited for its disclosure of two-axis magnetic field sensor having reduced compensation angle for zero offset.
Lederman et al. (6,801,411) is cited for its disclosure of a dual stripe spin valve sensor without antiferromagnetic pinning layer.
Ryan et al. (5,776,537) is cited for its disclosure of an MR sensor includes an MR layer and permanent magnets defining an active area on the MR layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.